Citation Nr: 0939567	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the back, to include a hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, wherein the Veteran was denied 
service connection for a hip injury and for a rash as 
secondary to herbicide exposure.  By that rating decision, 
the RO granted service connection for residuals of a shrapnel 
wound to the lower back, including a scar, and awarded a 
noncompensable (zero percent) disability rating.  The Veteran 
appealed the decision.

The three issues were addressed in an October 2006 Board 
decision.  The Board denied service connection for a rash as 
secondary to herbicide exposure and remanded the claim of 
service connection for a hip disability for additional 
development.  Additionally, the Board determined that an 
initial rating of 10 percent was warranted for residuals of a 
shrapnel wound of the lower back, including a scar.  After 
the case was returned from remand status, the Board denied 
the claim of service connection for a hip disability by way 
of an August 2007 decision.  In that decision the Board 
considered whether service connection was warranted on both a 
direct basis and a secondary basis.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The appeal 
concerned the August 2007 Board decision.  In February 2009, 
the Court issued a memorandum decision.  The memorandum 
decision affirmed that part of the August 2007 Board decision 
that denied service connection for a [hip] disability on a 
direct basis.  (The Court's decision lists "back" 
disability in the final paragraph, but it presumably is 
referring to a "hip" disability on a direct basis as that 
disability is discussed earlier in the decision.)

The Court's February 2009 decision set aside the remainder of 
the Board's August 2007 decision, specifically the portion 
that denied service connection for a hip disability on a 
secondary basis.  The Court remanded to the Board that 
portion of the Veteran's claim for further development.  
Additionally, the Court found that the Board did not fully 
address the Veteran's appeal regarding residuals of a 
shrapnel wound to the back.  The Court pointed to the 
Veteran's statement that he was seeking benefits for the 
"wound to [his] back" and not scar tissue.  Although the 
Board determined that a disability rating was not warranted 
for any other residuals of a shrapnel wound of the lower back 
when it addressed the appeal in October 2006, the Court found 
that the Board did not address the full scope of the 
Veteran's claim for VA benefits for residuals from that 
wound.  As a result, the Board finds that a remand is 
necessary for additional development regarding the issue that 
is now characterized as entitlement to service connection for 
residuals of a shrapnel wound to the back, to include a hip 
disability, in order to fully address the scope of the 
Veteran's appeal in accordance with the Court's memorandum 
decision.

In order to obtain the necessary medical evidence to decide 
the claim, a remand is necessary to schedule the Veteran for 
a VA examination of his back, including the shrapnel wound, 
and his hips.  An examination is important in order to 
determine if the Veteran has any residual disability 
associated with the service-connected shrapnel wound in 
addition to a scar that has already been service connected 
and for which the Veteran is receiving disability benefits.  
The evidence shows that the Veteran has been diagnosed with 
avascular necrosis of he hips and that he has had hip 
replacement surgery.  In addressing the question of residual 
disability associated with the shrapnel wound, the examiner 
should specifically comment on any relationship between the 
Veteran's avascular necrosis of the hips, or any other 
identified hip disability, and the shrapnel wound.  That is, 
the examiner should address whether any hip disability is a 
residual of the shrapnel wound or whether any hip disability 
was caused or made chronically worse by the shrapnel wound or 
any residual thereof.  See 38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The examiner must also address a February 2003 letter from 
L.E.F., M.D., where in Dr. L.E.F. gave the opinion that the 
Veteran's back condition moderately contributed to his 
escalating hip problems, with now worsening degenerative 
changes to his back.  This aspect of the Veteran's back 
condition is significant because he has not been service 
connected for a back disability manifested by degenerative 
changes.  Thus, the examiner should comment on the 
relationship of any disability of the back manifested by 
degenerative changes and the Veteran's shrapnel wound and any 
identified hip disability.

In view of the characterization of the scope of the appeal, 
the Veteran should be sent an updated notice letter in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The letter should notify him of the information and 
evidence necessary to substantiate a claim of service 
connection for residuals of a shrapnel wound to the back, to 
include a hip disability.  38 C.F.R. § 3.159(b)(1) (2009); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Alexandria, 
Louisiana.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate a claim of service 
connection for residuals of a shrapnel 
wound to the back, to include a hip 
disability.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since July 2007) from 
the Alexandria VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
examination of his back, including the 
shrapnel wound, and his hips.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies, to include x-rays of 
the spine and hips, should be performed 
and all clinical findings should be 
reported in detail.  Based on the 
examination and a review of the evidence, 
the examiner should provide an opinion as 
to the medical probabilities that the 
Veteran has any residual disability 
associated with the service-connected 
shrapnel wound (other than a scar for 
which he is already service connected).  
The opinion should specifically address 
whether any identified hip disability, 
such as avascular necrosis is a residual 
of the shrapnel wound.  Additionally, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has a hip disability that was 
caused or made worse by the shrapnel 
wound or any residual thereof.  The 
examiner must address Dr. L.E.F.'s 
opinion in the February 2003 letter and 
the relationship between any disability 
of the back manifested by degenerative 
changes and the Veteran's shrapnel wound 
and any identified hip disability.  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for residuals of a shrapnel 
wound to the back, to include a hip 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  (When considering this 
issue, the evaluation of the scar that 
has been found to be a residual of the 
shrapnel wound does not need to be 
addressed, nor does the theory of service 
connection for a hip disability on a 
direct basis.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

